Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000307
                                                         30-SEP-2015
                          SCWC-15-0000307                11:48 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE OF THE
 RESIDENTIAL ASSET SECURITIZATION TRUST 2006-A8, MORTGAGE PASS-
    THROUGH CERTIFICATES SERIES 2006-H UNDER THE POOLING AND
             SERVICING AGREEMENT DATED JUNE 1, 2006,
      Respondent/Plaintiff-Counterclaim-Defendant-Appellee,

                                 vs.

                       MICHAEL C. GREENSPON,
           Petitioner/Defendant-Counterclaim Plaintiff-
                 Third-Party Plaintiff-Appellant,

                                and

       DAVID B. ROSEN, THE LAW OFFICE OF DAVID B. ROSEN,
                    OCWEN LOAN SERVICING, LLC,
          Respondents/Third-Party Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-15-0000307; CIV. NO. 14-1-0395(2))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on August
28, 2015, is hereby rejected.
          DATED: Honolulu, Hawai#i, September 30, 2015.
Michael C. Greenspon,         /s/ Mark E. Recktenwald
petitioner pro se
                              /s/ Paula A. Nakayama
David B. Rosen, Esq.
for respondents               /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson